Case 5:19-cv-00683-R Document1 Filed 07/26/19 Page 1 of “FI [ ; »

 

JUL 26 2019

IN THE UNITED STATES DISTRICT COURT ySASMELTA REEDER shiny, cLeRK
y : WESTERN DIST, OKLA
FOR THE WESTERN DISTRICT OF OKLAHOMX

clv 19 683R

DEPUTY

KIMBERLY S. WOMACK,

 

Plaintiff,
) Case No. CIV-
Vv. )
) COMPLAINT FOR DAMAGES:
MERCY HOSPITAL ) 1) DISABILITY DISCRIMINATION
OKLAHOMA CITY, INC, et al. ) 2) HARASSMENT/HOSTILE WORK
) ENVIRONMENT
) 3) FAILURE TO PARTICIPATE IN THE
INTERACTIVE PROCESS
4) FAILURE TO ACCOMMODATE
5) FAILURE TO PREVENT
HARASSMENT AND DISCRIMINATION
6) RETALIATION
7) WRONGFUL TERMINATION

Defendants.

 

Plaintiff Kimberly Womack, for her cause of action against Defendant Mercy Hospital,
alleges and states as follows:
The Parties

1, Plaintiff Kimberly Womack is and at all relevant times has been a resident
of the Western District of Oklahoma.

2. Defendant Mercy Hospital Oklahoma City, Inc., et al. is a domestic not for
profit corporation with its principal place of business located within the Western

District of Oklahoma.

 
Case 5:19-cv-00683-R Document1 Filed 07/26/19 Page 2 of 32

3. Plaintiff is informed and believes and thereon alleges that the Defendants(s)
are responsible in some manner for the occurrences herein alleged and plaintiff's
damages as herein alleged were proximately caused by those defendants. On
information and belief, plaintiff makes all allegations contained in this Complaint
against the Defendant and its agents and employees. Plaintiff is informed and
believes and thereon alleges that at all times herein mentioned that defendants and
each of them were the agents servants and or employees of each and every other
defendant and that all acts and omissions herein complained of were performed
within the course and scope of said employer Mercy Hospital Oklahoma City, Inc.
isdiction enue

4. The Court has subject matter jurisdiction over all of Womack’s claims
pursuant to 28 U.S.C. § 1331, as each of those claims arise under federal law, i.e.
the Americans with Disabilities Act of 1990, as amended.

5. The Court has personal jurisdiction over the Defendant because its principal
place of business is the State of Oklahoma. The practices and policies which are
complained of by way of the Complaint were enforced in the County of Oklahoma
County, State of Oklahoma. At ail relevant times alleged herein, Plaintiff is
informed and believes and thereon alleges that Defendant Mercy, and at all times
relevant hereto was, a corporation existing under and by virtue of the laws of the
state of Oklahoma, with its place of business, in the state of Oklahoma. Plaintiff is

further informed and believes and therein alleges, Defendant Mercy, is authorized
2

 
Case 5:19-cv-00683-R Document1 Filed 07/26/19 Page 3 of 32

to do business in the state of Oklahoma and does conduct business in the state of

Oklahoma.

6. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)

because all or part of Womack’s causes of action arose within the Western District

of Oklahoma.

Factual Allegations

Plaintiff, Kimberly Womack, based upon personal knowledge as to all acts or
events that Plaintiff has undertaken or witnessed, and upon information and belief as to
all others, complains and alleges, as follows:

7. Womack is a female with an actual disability that substantially limits one or

more of her major life activities and/or was regarded as having such a disability.

Specifically, Womack suffers from complex post-traumatic stress disorder as a

compounded result of the psychological and physical trauma she endured on

October 1, 2017, during the mass shooting at the Route 91 Harvest music festival,

in Las Vegas, Nevada.

8. Womack asserts that she is a “qualified individual with a disability” under

the Americans with Disabilities Act of 1990, 42 U. 8. C. §12101 et seq. 2.

Womack’s disabilities substantially limit her concentration, focus, memory,

speaking, working, driving, fine motor skills, and sleep. Additionally, Womack’s

disabilities cause her to suffer from agoraphobia, feelings of alienation and

detachment from others, extreme distrust/fear, reoccurring intrusive thoughts,
3

 
Case 5:19-cv-00683-R Document1 Filed 07/26/19 Page 4 of 32

traumatic nightmares, avoidance, tremors, mental fog, panic attacks, trouble
finding words, flashbacks, hyper-arousal and reactivity to threats, numbness, GI
upset, headaches, hypervigilance and heart palpitations, etc.

9. Plaintiff Womack is, was and at all times during her employment with
Defendant Mercy, a qualified, skilled individual who also possessed the education,
experience, license and specialized training to perform Plaintiff's essential job
functions. Womack suffered a devastating and life changing disability in October,
2017. At times, following Womack’s disability, she required no accommodation to
perform her essential job functions but there were times when Plaintiff Womack’s
disability required her to have job aides and accommodation in order to perform
the essential duties she was capable of performing. Plaintiff Womack requested
from Defendant Mercy, reasonable accommodations, to perform her essential job
functions, through the interactive process, verbally and in writing, numerous times
since January of 2018 until April of 2019, but was virtually ignored by Defendant
Mercy. After months of Defendant Mercy’s refusal to acknowledge Plaintiff
Womack’s disability and her need for accommodation, Defendant Mercy gave
Plaintiff Womack an inaccurate, unwarranted written reprimand, on October 31,
2018, with portions redacted/amended early November, 2018 after Plaintiff
Womack provided proof of inaccuracies (e.g. text messages for dates Defendant
accused Plaintiff of “no show”; provided copies of reports Defendant stated

Plaintiff had not performed, etc). After receiving the written reprimand from

4

 
Case 5:19-cv-00683-R Document1 Filed 07/26/19 Page 5 of 32

Defendant Mercy, Plaintiff Womack requested an opportunity to transfer into
another position. In early November, 2018, Plaintiff Womack formally notified
her supervisor, made a formal online application for an open position for which
Plaintiff was qualified and having been given a referral for by another co-worker.
Plaintiff Womack’s referring party set up an informal meeting between Womack
and the director for the prospective position. On or about November 9, 2019,
Plaintiff Womack met with the director of the open position Plaintiff had applied
for. Upon Plaintiff’s arrival the director stated that she was surprised to see
Plaintiff and further stated “someone from HR called and said, not to meet with
you”. However, the director continued to meet with Plaintiff Womack where
Plaintiff Womack attempted to explain her qualifications for the job, while also
feeling obligated to explain her circumstance and defend her reputation because of
the questionable, humiliating and embarrassing interference from HR. Upon
completion of Plaintiff's meeting regarding the new position, the director informed
Plaintiff Womack that she thought Plaintiff Womack would be a good fit and was
qualified for the position. The director further stated that “it is up to each leader
whether or not to continue the hiring process for an employee with a written
reprimand” and that she/director would like to move forward with the hiring
process. The director stated that she would contact Plaintiff the following week
but Plaintiff never heard from her again, even after Plaintiff tried to reach out.

Defendant Mercy’s human resource department efforts to harass and block
5

 
Case 5:19-cv-00683-R Document1 Filed 07/26/19 Page 6 of 32

Plaintiff from any type of work within the organization revealed Defendant
Mercy’s true intent. Defendant Mercy’s failure to engage in the interactive
process, their failure to provide appropriate accommodation or job aides as
requested, their harassment, abuse, and hostile work environment, refusal and
block of Plaintiff’s internal transfer caused Plaintiff’s disability symptoms to
become increasingly exacerbated to the point that Plaintiff was forced to take paid
time (PTO) off and utilizing her short term and long term disability benefit.
Plaintiff alleges that Defendant Mercy was the proximate cause for Plaintiff's
necessity to take additional PTO, and apply for short and long term disability
insurance benefits. Defendant Mercy’s negligent actions ultimately led to Plaintiff
Womack’s termination for utilizing long term disability benefits. In March, 2019,
upon written notice of termination for utilizing long term disability benefit,
Plaintiff Womack contacted human resource manager inquiring of alternative
options to termination. Plaintiff Womack plead with Defendant Mercy’s human
resource for any solution to keep her job and remain employed. Plaintiff informed
Defendant that she was capable and willing to work and perform all of her
essential job functions but that she still required assistance from human resources
department for some accommodations and perhaps most importantly, education of
managers regarding Plaintiff's disability, so that she could work without judgment
and harassment. Plaintiff inquired about the possibility of re-visiting her options

and asked if a meeting could be scheduled with Plaintiff’s supervisors. Defendant
6

 
Case 5:19-cv-00683-R Document1 Filed 07/26/19 Page 7 of 32

Mercy’s human resource manager stated that there were no further options or
discussions, that due to Plaintiff Womack’s inability to return to work 100% and
no foreseeable full recovery, and because Plaintiff Womack would be moving into
long term disability status, Plaintiff was terminated. Plaintiff asserts that
Defendant Mercy’s actions were intentional and maliciously planned. If
Defendant Mercy would have made reasonable accommodations to Womack
during her time of exacerbation of disability, rather than harassed, bullied and
retaliated against Plaintiff for asking for accommodation, Plaintiff Womack could
have remained working. Womack’s long term disability benefits were optional
benefits that not all Mercy employees opt and pay for. Plaintiff Womack paid for
short and long term disability benefits for several years prior to her disability.
Defendant Mercy’s refusal to engage in the interactive process, their insensitivity
and ignoring Plaintiff’s request for reasonable accommodation, allowing and/or
creating a hostile work environment and their harassment and intimidation all led
to Plaintiffs unnecessary suffering. Had Defendant Mercy provided simple
workplace accommodations and a small amount of sensitivity and understanding
regarding Plaintiff’s disability, Plaintiff could have remained employed and most
likely retired, working in the career she had built over the past 30 years and
depended upon for financial security for herself and her family. Defendant
Mercy’s actions and inactions eliminated the possibility for Plaintiff to remain

gainfully and satisfactorily employed. Not only did Defendant Mercy make it
7

 
Case 5:19-cv-00683-R Document1 Filed 07/26/19 Page 8 of 32

impossible for Plaintiff Womack to work given her disability but Defendant Mercy
terminated her because of her disability and her request for accommodation. In
addition, in the months following Defendant Mercy’s hostile and discriminatory
termination action of Plaintiff, on April 9, 2019, Plaintiff Womack, given the
progressive nature of her disability pursuant to counter supportive actions, has
been completely unable to trust, developed severe agoraphobia and isolation,
inability to cope and/or perform simple day to day tasks for herself and her family,
detachment from family and social groups, loss of positive emotional feeling/
numbness, intense fear and anxiety, etc. Plaintiff Womack has described
Defendant Mercy’s actions as equivalent or worse than that of the terrorizing
attack and mass shooting by cowardly gunmen where Plaintiff Womack was a
victim and survived. Plaintiff Womack has immense difficulty reconciling how
humans can commit such heinous acts towards their fellow man (e.g. scheming
and desiring to climinate/kill). But, as difficult as it is to understand how a
stranger can commit such a heinous act, Plaintiff struggles with the fact that she
had built solid, positive, trusting and close, personal working relationships with
her peers and supervisors but that they secretly planned and schemed, harassed
and bullied her after she became disabled and asked for assistance/
accommodation, ultimately secking and carrying out her elimination, As a result
of Defendant Mercy’s elimination/termination of Plaintiff Womack, Plaintiff has

suffered severe, unrelenting symptom exacerbation of her PTSD disability and

8

 
Case 5:19-cv-00683-R Document1 Filed 07/26/19 Page 9 of 32

psychological and physical breakdown because of Defendant Mercy’s constant
threats that were ultimately carried out, devastating Plaintiff Womack.

10. Womack is and at all relevant times, been licensed and working as a
Registered Nurse, in the State of Oklahoma, since 1994,

11. | Womack was a long-term loyal and dedicated employee of Defendants who
began her employment with Defendant Mercy in or around November, 2011.

12. In 2015, Womack transferred from her position as a Registered Nurse in
surgical services to a position of Clinical Advocate for the oncology unit at Mercy
Hospital.

13. Womack performed the duties and responsibilities of her position as a
Clinical Advocate in a competent and satisfactory manner, receiving positive
performance reviews prior to her disability and in July, 2018, after disability
occurred,

14. Womack informed Mercy, through her supervisor and Mercy’s Human
Resources Department, about the onset of her disability and the substantial
limitations that the disabilities caused her.

15. | Womack suffers from complex Post Traumatic Stress Disorder, hereinafter
referred to as PTSD, which is a disability manifested by symptoms that can change
over time without the diagnosis changing. PTSD is defined in DSM-5 as a
“Trauma and Stressor Related Disorder”. “PTSD is a life altering disability that

results from the experience or witnessing of traumatic or life-threatening events.
9

 
Case 5:19-cv-00683-R Document1 Filed 07/26/19 Page 10 of 32

The stress that results from traumatic events precipitates a spectrum of severe and
disabling psycho-emotional and physiopathological outcomes. PTSD has profound
psychobiological correlates, which can impair the person's daily life and be life
threatening. The intensity and duration of these symptoms can vary considerably
from person to person. However, all people with PTSD have problems that are
severe enough to diminish their ability to participate in everyday life. Complex
PTSD, which is also referred to as ‘disorder of extreme stress’, results from
exposure to prolonged traumatic circumstances. Social support and coping are
both instrumental in relation to the severity of PTSD symptoms, optimal
functioning, as well as overall survival rates. Many studies have demonstrated a
clear relationship between social support and the intensity of PTSD symptoms.
Researchers have concluded that lack of social support and poor quality of support
were among the most important predictors of PTSD symptoms exacerbation. The
relationship between PTSD symptoms and social support is included in most
psychosocial models of PTSD. Supportive and conversely counter supportive
interaction with individuals with PTSD play an important role in symptom
management. The Positive—-Negative Distinction: Although social support usually
refers to positive, supportive social interactions (e.g., helping, encouraging, or
caring), a growing number of researchers believe that negative, or
countersupportive, social interactions (e.g., criticizing, avoiding, yelling, blaming,

or stigmatizing) form a distinct pattern of social support related to mental health.
10

 
Case 5:19-cv-00683-R Document 1 Filed 07/26/19 Page 11 of 32

Negative social interactions have been described as interpersonal friction,
interpersonal stress, social constraints, or simply as negative social support.
Countersupportive social interactions have been demonstrated to be better
predictors of PTSD symptoms exacerbation and the rapid decline of mental and
physical health. Conversely, supportive social interactions have been reported to
be better predictors of posttraumatic .growth. Finally, the impact of
countersupportive social interactions on psychological and physiological health
can result in irreparable harm and intense suffering for someone with PTSD
disability. Therefore, it is paramount for an individual with the disability of PTSD
to have an adequate scale of social support from all social groups (family, work,
community).. Separate measures for supportive and countersupportive social
interactions should be carefully scrutinized to aide, and/or otherwise prevent
increased suffering, from PTSD, and thereby, to ensure optimal functioning and
control of the exacerbation of symptoms associated with PTSD disability.

16. Defendant Mercy’s discriminatory actions proximately caused Plaintiff
Womack severe irreparable, psychological and physical harm, through Defendant
Mercy’s subjection to intimidation, hostility, harassment, humiliation, bullying and
retaliation. Defendant Mercy’s actions were negligent and often intentional
infliction of emotional distress and harm to Plaintiff.

17. Plaintiff's reports and complaints of abuse, harassment and hostility were

substantially ignored by Defendant Mercy. Promises by supervisors and human
11

 

 
Case 5:19-cv-00683-R Document1 Filed 07/26/19 Page 12 of 32

resources to address Plaintiff’s reports and complaints were not kept. Defendants
human resource manager informed Plaintiff that discussions were ongoing, yet
Plaintiff was never notified of any possible solution or outcome and the abuse,
harassment, hostility, and discrimination were ongoing and continuous.

18. Defendants held numerous meetings where upper management individuals
and other individuals became party to Plaintiff’s protected health information and
by whom had no direct requirement to be present during discussions regarding
Womack’s disability.

19. Defendant Mercy refused to acknowledge Womack’s disabilities and
refused to honestly and in good-faith engage in the interactive process. Beginning,
January of 2018, by formal request for accommodation and continuing at various
times throughout 2018, verbally and by electronic mail, Womack initiated
discussions and requested reasonable accommodation(s) related to her disability.
In addition, Womack was suffering from a compounding physical injury that
required surgery as a result of the mass shooting for which, Plaintiff Womack
would require appropriate accommodation and safeguards to aide in her recovery.
Plaintiff was unfamiliar with the process of ADA and uncertain what solutions
were appropriate to ask for or necessary to help accommodate Plaintiff to
optimally work within the confines of her disability and physical injury. Plaintiff
Womack met with her medical providers and discussed her needs for

accommodation with regard to her disability pursuant to Plaintiff's current job
12

 

 

 
Case 5:19-cv-00683-R Document 1 Filed 07/26/19 Page 13 of 32

description and provided written suggestions. As a suggestion from medical
provider, Plaintiff also sought out and provided resources to Defendant Mercy
from the U.S. Department of Labor, Office of Disability, Job Accommodation
Network, (hereinafter referred to as JAN). These resources were given to
Defendants human resource manager, and subsequently Plaintiff's supervisor. The
JAN resource suggested possible accommodations such as work from home or
modified work schedule, flexibility and more time to do certain tasks, quiet
workspace with fewer interruptions, receiving more detailed instructions and
information in a way that would help Plaintiff with the way she was able to
process information and perform tasks as well as adjustment of her workload and
schedule, to allow for a treatment she needed, physical aides and modifications to
the workplace/office. In March of 2018, Defendant’s human resource manager
requested that Plaintiff file additional ADA paperwork and provide medical proof
of disability. Plaintiff Womack, while recovering from surgery on February 23,
2018 and suffering from severe PTSD symptoms, completed required paperwork,
provided proof of disability/medical information and forwarded resources from
JAN. Although, Plaintiff Womack knew she would require accommodations, in
order to safely return to work, was nevertheless, eager to return to work and
continue to heal in hopes of returning to an optimal state of health. Plaintiff
Womack was eager to engage in the interactive process in order to do so. On April

9, 2018, an “interactive process” meeting was held. On the date of the interactive
13

 
Case 5:19-cv-00683-R Document1 Filed 07/26/19 Page 14 of 32

process meeting, Plaintiff was unable to walk, drive or bear weight on her surgical
extremity. These physical injuries, sustained in the shooting, were a painful,
constant reminder of the trauma and the resulting PTSD disability. Unfortunately
for Plaintiff, what Defendant Mercy’s human resource manager called an
“interactive process” was, in reality, nothing more than a threatening “ultimatum”
meeting, wherein Defendant Mercy's, human resource manager, stated and was
subsequently echoed by director of medical surgical nursing, “Return to work by
tomorrow or your job will be posted”. Plaintiff Womack attempted to get a
medical release from her surgeon so that she would not lose her job. Plaintiff's
physician approved Plaintiff's working from home with certain physical
limitations but Defendant Mercy denied Plaintiff’s request for working from home
as a temporary accommodation. Defendant Mercy’s human resource manager
mocked Plaintiff stating, “Can’t you just prop your foot up on something” not only
ignoring the severity of the injury to Piaintiff’s operative extremity, but also her
safety and difficulties navigating through a large facility, etc. and also, grossly,
maliciously and negligently refused to acknowledge or discuss Plaintiff's PTSD
disability and the accommodations requested and/or required. Defendant Mercy
offered Plaintiff Womack no reasonable accommodations during the “interactive
process” meeting nor at any time since. In attendance of the “interactive process
meeting” regarding Plaintiff Womack’s disability, were Emily Erikkson, executive

director of nursing; Donna Poole, director of medical surgical nursing; Kristin

14

 

 
Case 5:19-cv-00683-R Document1 Filed 07/26/19 Page 15 of 32

Biggerstaff, 4AB manager and direct supervisor, Sasha Brayton, 4CD manager
and Susan McGinley, human resources manager. Plaintiff Womack was
intimidated, harassed, embarrassed, humiliated and suffered significant emotional
distress as a result of the bullying behavior of upper management and the obvious
pre-meditated campaign to not only threaten Plaintiff Womack of possible
termination but also refuse to acknowledge and/or reasonably accommodate
Plaintiff’s injuries and disabilities.

20. At the same time that Womack was seeking a reasonable accommodation,
Defendant Mercy changed Womack’s status from salaried to hourly and criticized
her for working overtime hours, while also increasing her workload and job
assignments. Plaintiff Womack continued to make every effort to perform her
job(s) to the best of her ability and in spite of her disabilities and increasing
exacerbation of symptoms related to her disability. Defendant’s actions were
proximately responsible for the exacerbation of Plaintiff Womack’s disability by
their constant counter supportive actions (constant criticism without substance,
increasing workload and giving directives without specific direction, or
appropriate resources, refusal of flexibility and/or accommodation).

21. Defendant breached Plaintiff's right to privacy by sharing details of
Plaintiff’s protected health information and sensitive employment and
accommodation matters by allowing individuals with no direct “need to know”

relevance to attend the “interactive process” meeting.

15

 
Case 5:19-cv-00683-R Document1 Filed 07/26/19 Page 16 of 32

22. In addition, Defendants breach of privacy led to a litany of discriminatory
practices, harassing behavior, abusive comments, a hostile work environment and
retaliation by Defendant Mercy's managerial staff resulting in physiological and
psychological harm to Plaintiff Womack.

23. Defendant Mercy never offered any reasonable accommodation or solution
to Womack to assist her in the completion of the essential functions of her job
duties.

24. Defendant Mercy’s failure to protect Womack’s right to privacy together
with the intentional disregard and acknowledgment of Plaintiff Womack’s
disability, contributed to creating a mob-like, hostile workplace from middle and
upper management. Womack was subjected to ongoing criticism, harassment,
ridicule, meritless and retaliatory, disciplinary meetings and other conversations
discussing Womack’s employment performance and overtime worked, etc. once
Plaintiff’s disability was made known. Defendants middle management together
with human resources engaged in a campaign of discrimination, harassment and
retaliation against Plaintiff because Plaintiff exercised her rights to request for an
accommodation due to her disability. Most times, these discriminatory campaigns
were held in the presence of multiple individuals with various levels of managerial
superiority to Plaintiff, creating an atmosphere of intimidation and contributing to
an intentional and negligent infliction of emotional distress by Defendant and an

adverse exacerbation of Plaintiffs disability.
16

 

 
Case 5:19-cv-00683-R Document1 Filed 07/26/19 Page 17 of 32

25. Despite Defendants refusal to engage in a reasonable dialogue regarding
prospective accommodations that may amicably meet Plaintiff Womack’s
disability needs, Plaintiff subsequently did return to work, with restrictions but
without any reasonable accommodation from Defendant in May, 2018.

26. In the months that followed, Defendant Mercy created a hostile work
environment that was severe and pervasive. For example, Womack was subjected
to crude, unwanted and unwarranted outbursts by management in regards to
Womack’s disability. As an example, Defendant Mercy’s, manager of 4CD,
crudely harassed, cursed and yelled at Plaintiff during a meeting when Plaintiff
Womack mentioned she was having difficulty with focus and severe tremors that
day, Defendant Mercy's manager of 4CD crudely exclaimed, “Everyone has
(expletive) anxiety, go smoke some (expletive) weed, go to your (expletive)
therapist. I don’t care. Just do your (expletive) job and follow your standard
work”. Defendant Mercy’s manager’s harassing, unwanted and unwarranted,
insensitive exclamations were reported by Plaintiff Womack but ignored by
Defendant Mercy’s human resources and med/surg director. Defendant Mercy’s
inaction is a direct reflection of Mercy’s organizational attitude of insensitivity
towards employees with disabilities, such as Plaintiff Womack.

27. In addition, Womack was further harassed and retaliated against by
Defendant Mercy who prevented Plaintiff from pursuing another position within

the organization.
17

 
Case 5:19-cv-00683-R Document1 Filed 07/26/19 Page 18 of 32

28. Womack was also the target of increased surveillance and monitoring not
imposed on other employees. Defendant Mercy also threatened Womack’s
employment and conducted unjustified negative evaluation of her work.

29. Womack was also treated less favorably than other Mercy employees, in
similar positions, who required long term disability accommodation.

30. | While the Defendants allowed for Plaintiff to use earned and accrued time
off to go to medical appointments and therapy, Defendants made no attempt to
alter the workload nor allow Plaintiff more time to complete tasks thus allowing
Plaintiff the opportunity for success from an employment prospective but also
allowing Plaintiff the opportunity for optimal healing from her physical injuries
and therapy and to adapt and learn new techniques, etc. to be able to work within
the confines of her disability. Defendants rigid constraints adversely affected
Plaintiff’s ability to undergo required physical therapy for her physical injuries, as
well as necessary treatment and therapy for her PTSD disability. Defendants
constraints and actions led to permanent and irreparable harm to Plaintiff,
physically and psychologically.

31. Defendants actions led to an exacerbation of Plaintiff's PTSD symptoms
and caused Plaintiff to suffer compounded and complex PTSD reactions and
symptoms thus, requiring Plaintiff to undergo intensive therapy and additional
medical attention. Plaintiff also suffers from constant pain, periods of immobility

and loss of function from her physical injury as a compounded result of
18

 
Case 5:19-cv-00683-R Document1 Filed 07/26/19 Page 19 of 32

Defendants actions. In December, 2018, Plaintiff went on medical leave to receive
treatment.

32. In March, 2019, while Plaintiff was on medical leave and still receiving
ongoing treatment for her disability, Defendant notified Plaintiff that her
employment would be terminated because of her disability status being changed to
long term disability. Plaintiff subsequently, inquired of any alternative options to
termination, reporting that she has been qualified and capable of returning to work
with few, simple accommodations and requested from Defendant any and all
options to avoid termination, to include a trial “work from home” option, utilizing
Mercy’s currently available remote access technology that many co-workers in
similar positions were able to use intermittently, part time or full time., in order to
test Plaintiffs ability to perform the essential job duties as well as, any other
option that may be amicable to Defendant. Defendant refused any further
discussions, engaged in no interactive process and stated that no further options
were available for Plaintiff to remain employed and that her termination would be
effective, April 10, 2019.

33. On April 10, 2019, Defendants terminated Plaintiffs employment while
Plaintiff was on medical leave refusing any extension, accommodation or other
amicable relief.

34. Defendants blatant disregard of Plaintiff’s notification of disability, their

refusal to accommodate Plaintiff’s request for any reasonable accommodation, the
19

 

 
Case 5:19-cv-00683-R Document1 Filed 07/26/19 Page 20 of 32

willful and intentional infliction of emotional distress, their failure to address
reports and pleadings from Plaintiff regarding the hostile and harassing working
environment, has led to a downward spiral of permanent and irreparable
psychological and physical harm to Plaintiff.

35. Mercy’s counter supportive, negligent and intentional actions has
proximately caused Plaintiff Womack severe financial loss, loss of the enjoyment
of life, and emotional distress that can never be given back. Sadly, minor
accommodations could have prevented the loss that Plaintiff has suffered

36. Womack filed a Charge of Discrimination with the United States Equal
Employment Opportunity Commission and received a Notice of Suit Rights. This
suit is timely brought within 90 days of receipt of the Notice of Suit Rights.

FIRST CAUSE OF ACTION
DISABILITY DISCRIMIN: ATION

 

AMENDMENTS ACT OF 2008 }

 

37. That Plaintiff hereby restates and incorporates by reference herein the
foregoing paragraphs of the Complaint as though fully set forth herein.

38. That Defendants Disability Discriminatory actions against Plaintiff as more
fully set forth above, including but not limited to the following adverse actions:
39. This claim is brought and jurisdiction lies pursuant to the Americans With

Disabilities Act Amendments Act (‘ADAAA”), 42 U.S.C. § 12177, which

20

 
Case 5:19-cv-00683-R Document1 Filed 07/26/19 Page 21 of 32

incorporates by reference Section 706 of Title VIE of the Civil Rights Act of 1967,
as amended, 42 U.S.C. § 2000e-5.

40. Plaintiff is an individual with a “disability” as that term is defined in 42
U.S.C. § 12102(1).

41. Plaintiff is a “person” within the meaning of Section 101(7) of the
ADAAA, 42 U.S.C. § 12111(7), and Defendant is an “employer” within the
meaning set forth in 42 U.S.C. § 12111 (5)(A). Defendant is also a “covered”
entity within the meaning of ADAAA Section 101(2), 42 U.S.C. § 12111(2).

42. Plaintiff, with a reasonable accommodation, could perform the essential
functions customarily and routinely assigned to her within Defendant’s workplace.
43. Plaintiff has been a “qualified individual with a disability” at all times
material hereto.

44,  Plaintiff’s disability was improperly a motivating factor in Plaintiff’s
termination in violation of 42 U.S.C. § 12112(a).

45. Defendant Mercy unlawfully discriminated against Plaintiff through
disparate treatment.

46. Plaintiff alleges that she was not allowed the same accommodation and
privileges that certain other co-workers, in similar job categories and/or
responsibilities were given but denied Plaintiff the same accommodation and

privilege based on her disability.

21
47,
conduct, Plaintiff has sustained substantial economic loss including past and future
compensation, and other economic benefits. Plaintiff has further sustained loss of
financial stability, peace of mind, and future security, and has suffered

embarrassment, humiliation, mental anguish and emotional distress and

discomfort, irreparable physical and psychological harm and \oss enjoyment of

Case 5:19-cv-00683-R Document1 Filed 07/26/19 Page 22 of 32

As a direct and proximate result of Defendant’s aforementioned wrongful

life, all to her detriment and damage in an amount in excess of $75,000.00.

WHEREFORE, Plaintiff demands judgment against Defendant:

(i)

(2)

(3)

(4)

(5)

That judgment be entered declaring that Plaintiff was unlawfully
discriminated against by Defendant in violation of the ADAA, as
amended;

That Defendant be ordered to make Plaintiff whole by providing
back pay and any and all other remedies authorized by the ADAA, as
amended, and all other statutory allowance, including but not limited
to salary and benefits, and accrued interest from the date of her
termination until entry of judgment against Defendant and for
compensatory damages for Plaintiff's mental anguish, pain and
suffering, and other non-pecuniary losses, including punitive
damages allowed by law;

That Plaintiff be awarded her costs and expenses of this litigation
including reasonable attorney’s fees and expert witness fees; and

That Plaintiff be granted such legal and equitable relief as the Court
may deem just and proper.

Based on Defendant’s willful, malicious, despicable and oppressive acts of
discrimination against Plaintiff, she seeks an award of other, special
damages recoverable under applicable state and federal laws, in an amount

22
Case 5:19-cv-00683-R Document 1 Filed 07/26/19 Page 23 of 32

according to proof. Defendant’s conduct was in extreme disregard and
indifference to Plaintiff's rights.

 

VIOLATION OF THE ADAAA
VIOLATION OF TITLE Vii OF THE CIVIL RIGHTS ACT OF 1964, THE AGE
DISCRIMINATION IN EMPLOYMENT ACT OF 1967, (ADEA) AND THE
AMERICANS V Wit DISABILITIES ACT OF 1990, (ADA)

 

48, That Plaintiff hereby restates and incorporates by reference herein the
foregoing paragraphs of the Complaint as though fully set forth herein.

49. That Defendants actions constituting Harassment and Hostile Work
Environment and all other actions against Plaintiff as more fully set forth above,
including but not limited to the following adverse actions:

50. Plaintiff was qualified for her job and performed all of her duties and
responsibilities in a satisfactory manner as alleged above,

51. | Defendant’s workplace was permeated with discriminatory intimidation and
abuse, creating a hostile work environment based on Plaintiff’s disability as
alleged above.

52. Defendant’s harassing behavior began after Piaintiff filed ADA paperwork
for workplace accommodation related to her disability. Plaintiff’s complaints of
harassment, intimidation and a hostile work environment were ignored by

Defendant

23
Case 5:19-cv-00683-R Document 1 Filed 07/26/19 Page 24 of 32

53. The discriminatory intimidation was sufficiently severe or pervasive to alter
the conditions of Plaintiff's employment and to create an abusive working
environment as alleged above. The discriminatory intimidation was unwelcome
and unwanted because Plaintiff did not solicit or incite the conduct and she
regarded it as undesirable, offensive, and a proximate cause of the exacerbation of
her disability and ultimate cause of her termination.

54. The discriminatory intimidation was sufficiently severe or pervasive, in
both subjective and objective terms, to create an objectively harassing, hostile or
abusive work environment that altered the terms and conditions of Plaintiff's
employment. Defendants Mercy knew or should have known about the harassment
as described herein, had the authority to control the harassers’ conduct or
otherwise protect Plaintiff from the harassment, but it failed to take prompt and
appropriate corrective action, that led to Plaintiff’s exacerbation of symptoms and
conditions that required Plaintiff to take medical leave for treatment and instead
terminated Plaintiff, the victim of the severe or pervasive harassment.

55. As a direct and proximate result of Defendant’s aforementioned wrongful
conduct, Plaintiff has sustained substantial economic loss including past and future
compensation, and other economic benefits. The negligent and/or intentional
conduct and infliction of emotional disiress and harassment has caused Plaintiff to
suffer extreme mental anguish, psychological and physiological harm, in the

workplace, and has also caused Plaintiff to suffer marital and familial strain,

24
Case 5:19-cv-00683-R Document1 Filed 07/26/19 Page 25 of 32

severe anxiety, distress and discomfort, extreme humiliation and embarrassment,
feelings of dread and isolation, insomnia, agoraphobia and other exacerbated
symptoms of her disability necessitating increased therapy sessions, medications
and medical attention. Plaintiff’s sustained loss of financial stability, peace of
mind, and future security, immense suffering from severe mental anguish,
emotional distress and discomfort, permanent and irreparable harm, severe
progression of her disability and loss of enjoyment of life, all to her detriment and

damage in an amount in excess of $75,000.00.
WHEREFORE, Plaintiff demands judgment against Defendant:

(1) That judgment be entered declaring that Plaintiff was unlawfully
discriminated against by Defendant’s Harassment in violation of the
ADAA, as amended;

(2) That Defendant be ordered to make Plaintiff whole by providing
back pay and any and all other remedies authorized by the ADAA, as
amended, and all other statutory allowance, including but not limited
to salary and benefits, and accrued interest from the date of her
termination until entry of judgment against Defendant and for
compensatory damages for Plaintiff’s mental anguish, pain and
suffering, and other non-pecuniary losses, including punitive
damages allowed by law;

(3) That Plaintiff be awarded her costs and expenses of this litigation
including reasonable attorney’s fees and expert witness fees; and

(4) That Plaintiff be granted such legal and equitable relief as the Court
may deem just and proper.

(5) Based on Defendant’s willful, malicious, despicable and oppressive acts of
discrimination against Plaintiff, she seeks an award of other, special

25

 
Case 5:19-cv-00683-R Document1 Filed 07/26/19 Page 26 of 32

damages recoverable under applicable state and federal laws, in an amount
according to proof. Defendant’s conduct was in extreme disregard and
indifference to Plaintiff’s rights.

THIRD CAUSE OF ACTION-FAILURE TO ACCOMMODATE IN VIOLATION

 

56. That Plaintiff hereby restates and incorporates by reference herein the
foregoing paragraphs of the Complaint as though fully set forth herein.

57. That Defendants Failure to Accommodate actions against Plaintiff as more
fully set forth above, including but not limited to the following adverse actions:

58. Defendant refused to provide Plaintiff a reasonable accommodation.

59. That as a direct and proximate result of Defendant’s aforementioned
wrongful conduct, Plaintiff has sustained substantial economic loss including past
and future compensation, and other economic benefits. Plaintiff has further
sustained loss of financial stability, peace of mind, and future security, and has
suffered embarrassment, humiliation, mental anguish and emotional distress and
discomfort, and loss enjoyment of life, all to her detriment and damage in an
amount in excess of $75,000.00.

WHEREFORE, Plaintiff demands judgment against Defendant:

(1) That judgment be entered declaring that Plaintiff was unlawfully
discriminated against by Defendant in violation of the ADAA, as
amended;

(2) That Defendant be ordered to make Plaintiff whoie by providing
back pay and any and all other remedies authorized by the ADAA, as
amended, and all other statutory allowance, including but not limited

26

 
Case 5:19-cv-00683-R Document 1 Filed 07/26/19 Page 27 of 32

to salary and benefits, and accrued interest from the date of her
termination until entry of judgment against Defendant and for
compensatory damages for Plaintiff's mental anguish, pain and
suffering, and other non-pecuniary losses, including punitive
damages allowed by law;

(3) That Plaintiff be awarded her costs and expenses of this litigation
including reasonable attorney’s fees and expert witness fees; and

(4) That Plaintiff be granted such legal and equitable relief as the Court
may deem just and proper.

(5) Based on Defendant’s willful, malicious, despicable and oppressive acts of
discrimination against Plaintiff, she seeks an award of other, special
damages recoverable under applicable state and federal laws, in an amount
according to proof. Defendant’s conduct was in extreme disregard and
indifference to Plaintiff’s rights.

 

IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE
AGE DISCRIMINATION IN EMPLOYMENT ACT (ADEA), TITLE V OF THE
AMERICANS WITH DISABILITIES ACT (ADA), SECTION 501 OF THE
REHABILITATION ACT, THE EQUAL PAY ACT (EPA), AND TITLE 11 OF THE
GENETIC INFORMATION AND NONDISCRIMINATION ACT (GINA)

 

60. That Plaintiff hereby restates and incorporates by reference herein the
foregoing paragraphs of the Complaint as though fully set forth herein.

61. That Defendants Retaliatory actions against Plaintiff as more fully set forth
above, including but not limited to the following adverse actions: Plaintiff hereby

restates and incorporates by reference herein the foregoing paragraphs of this

Complaint as though fully set forth herein.

27

 
Case 5:19-cv-00683-R Document1 Filed 07/26/19 Page 28 of 32

62. The retaliatory actions of Defendant against Plaintiff as more fully set forth

above, including but not limited to the foliowing adverse actions:

 

 

a. work-related threats, warnings, or reprimands;

b. negative and false accusations and evaluations regarding Plaintiff's
work; |

c. prevention of internal transfer

d. Defendant’s supervisory staff making false reports and allegations

about Plaintiff to other co-workers and upper management

e. scrutinizing work and attendance more closely than that of other
employees, without justification;

f. Defendants engaged in abusive verbal and threatening behaviors
towards Plaintiff that deterred productivity and led to a hostile work
environment.

g. Defendants caused Plaintiff’s work to be more difficult by doubling
the workload, giving less time to complete the work, failing to provide
resources and tools necessary to complete the work, increased scrutiny of
work and time to perform the work, causing re-work, re-verify that work
had been done to numerous supervisors, and requiring Plaintiff to perform
the same work in different ways according to the preferences of different
supervisors, withholding of necessary information to do tasks and failing to

pass along critical information, setting a work schedule but requiring
28
Case 5:19-cv-00683-R Document1 Filed 07/26/19 Page 29 of 32

attendance to meetings outside the work schedule and reprimanding
Plaintiff for overtime hours.
h. Defendant retaliating against Plaintiff by preventing an internal
transfer; and
i. Defendant’s retaliating against Plaintiff by termination of Plaintiff.
63. Plaintiff alleges that Defendant Mercy retaliated against her because of :
a. Plaintiff’s request for reasonable accommodations for her disability;
b. Plaintiff exercising her rights;
c Plaintiff's complaints about harassment and abuse regarding her
disability.
64. Plaintiff alleges that Defendant Mercy ultimately retaliated against her
because of Plaintiff’s disability and because Plaintiff required additional non-
FMLA time to recover from her disability. Plaintiff had a need for and requested
reasonable accommodations and because Plaintiff opposed the discrimination and
retaliation. Defendant Mercy actions constitutes unlawful retaliation based on
disability in violation of applicable state and federal laws.
65. Defendant Mercy’s actions against Plaintiff Womack constitute unlawful
harassment and retaliation.
66. That as a direct and proximate result of Defendant’s aforementioned
wrongful conduct, Plaintiff has sustained substantial economic loss including past

and future compensation, and other economic benefits. Plaintiff has further

29

 

 

 
Case 5:19-cv-00683-R Document1 Filed 07/26/19 Page 30 of 32

sustained loss of financial stability, peace of mind, and future security, and has
suffered embarrassment, humiliation, mental anguish and emotional distress and
discomfort, and loss enjoyment of life, all to her detriment and damage in an
amount in excess of $75,000.00.

WHEREFORE, Plaintiff demands judgment against Defendant:

(1) That judgment be entered declaring that Plaintiff was unlawfully
discriminated against by Defendant in violation of the ADAA, as
amended;

(2) That Defendant be ordered to make Plaintiff whole by providing
back pay and any and all other remedies authorized by the ADAA, as
amended, and all other statutory allowance, including but not limited
to salary and benefits, and accrued interest from the date of her
termination until entry of judgment against Defendant and for
compensatory damages for Plaintiff’s mental anguish, pain and
suffering, and other non-pecuniary losses, including punitive
damages allowed by law;

(3) That Plaintiff be awarded her costs and expenses of this litigation
including reasonable attorney’s fees and expert witness fees; and

(4) That Plaintiff be granted such legal and equitable relief as the Court
may deem just and proper.

(5) Based on Defendant’s willful, malicious, despicable and oppressive acts of
discrimination against Plaintiff, she seeks an award of other, special
damages recoverable under applicable state and federal laws, in an amount
according to proof. Defendant’s conduct was in extreme disregard and
indifference to Plaintiff's rights.

67. Asa proximate result of the acts of Defendant as described above Plaintiff
suffered economic damages including lost wages and benefits and other

compensatory damages in an amount to be ascertained at the time of trial.

30

 
Case 5:19-cv-00683-R Document1 Filed 07/26/19 Page 31 of 32

68. As a further proximate result of the aforementioned acts of Defendant as
alleged above, Plaintiff has suffered humiliation, mental anguish and severe
emotional and physical distress and has been injured in body and mind all to
Plaintiffs damage in an amount to be ascertained at the time of trial.

69. Asa proximate result of the acts of Defendant as alleged above Plaintiff has
suffered physical and mental injuries and has necessarily expended sums in the
treatment of such injuries all to Plaintiffs damage in an amount to be ascertained at
the time of trial.

70. As a further proximate result of the acts of Defendant as alleged above
Plaintiff will necessarily continue to expend sums in the future fort he treatment of
the physical, emotional and mental injuries sustained by Plaintiff as a result of said
Defendants acts in an amount to be ascertained at the time of trial.

71. Asa direct and proximate result of the above described acts of Defendant
Plaintiff has necessarily incurred attorney’s fees and costs and pursuant to the
provisions of applicable state and federal laws, Plaintiff is entitled to the
reasonable value of such attorney’s fees.

72. The above described acts of Defendant were willful intentional and
malicious and done with the intent to vex, injure and harass Plaintiff and were
done in conscious disregard of Plaintiffs rights and thus warrant the imposition of
exemplary and punitive damages in an amounts sufficient to punish said Defendant

and to deter others from engaging in similar despicable conduct.
31

 
Case 5:19-cv-00683-R Document1 Filed 07/26/19 Page 32 of 32

Dated this? day of July, 2019.

DEMAND FOR JURY TRIAL:

 

 

Kimberfy S. Womack, pro se
12905 Elrond Drive

Oklahoma City, OK 73170

(405) 312-3189 or (405) 306-5464

32

 
